Exhibit In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor ReportingPeriod: May 1 through 31 BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations. ASSETS BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE OR SCHEDULED CURRENT ASSETS Unrestricted Cash and Equivalents 3,880 80,522 Restricted Cash and Cash Equivalents (see continuation sheet) 5,391,593 5,391,593 Accounts Receivable (Net) 178,131,551 177,076,624 Notes Receivable Inventories Prepaid Expenses 38,363 59,773 Professional Retainers 589,301 569,301 Other Current Assets (attach schedule) 75,208 161,870 TOTAL CURRENT ASSETS 184,229,896 183,339,683 PROPERTY & EQUIPMENT Real Property and Improvements Machinery and Equipment Furniture, Fixtures and Office Equipment 116,718 116,718 Leasehold Improvements Vehicles Less: Accumulated Depreciation (45,690 ) (42,867 ) TOTAL PROPERTY & EQUIPMENT 71,028 73,851 OTHER ASSETS Amounts due from Insiders* 86,638 86,638 Other Assets (attach schedule) 47,309,329 47,433,589 TOTAL OTHER ASSETS 47,395,967 47,520,227 TOTAL ASSETS 231,696,891 230,933,761 LIABILITIES AND OWNER EQUITY BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition) Accounts Payable 328,419 179,741 Taxes Payable (refer to FORM MOR-4) Wages Payable Notes Payable Rent / Leases - Building/Equipment Secured Debt / Adequate Protection Payments 243,414 173,545 Professional Fees 2,874,609 2,450,881 Amounts Due to Insiders* 15,466 Other Post-petition Liabilities (attach schedule) 13,819 124,351 TOTAL POST-PETITION LIABILITIES 3,475,727 2,928,518 LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition) Secured Debt Priority Debt 293,063,959 293,063,959 Unsecured Debt 79,440,169 79,440,169 TOTAL PRE-PETITION LIABILITIES 372,504,128 372,504,128 TOTAL LIABILITIES 375,979,855 375,432,646 OWNERS' EQUITY Capital Stock 58,953 58,953 Additional Paid-In Capital 345,724,500 345,724,500 Partners' Capital Account Owner's Equity Account Retained Earnings - Pre-Petition (494,870,829 ) (494,870,829 ) Retained Earnings - Post-petition 4,804,412 4,588,491 Adjustments to Owner Equity (attach schedule) Post-petition Contributions (attach schedule) NET OWNERS’ EQUITY (144,282,964 ) (144,498,885 ) TOTAL LIABILITIES AND OWNERS' EQUITY 231,696,891 230,933,761 ** “Insider” is defined in 11 U.S.C. Section 101(31). In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Debtor ReportingPeriod: May 1 through 31 BALANCE SHEET - continuation section ASSETS BOOK VALUE AT END OF CURRENT REPORTINGMONTH BOOK VALUE AT END OFPRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE Other Current Assets Travel Advances 56,830 Deposits 18,378 Other Assets Investment in subsidiaries 47,309,329 LIABILITIES AND OWNER EQUITY BOOK VALUE AT END OF CURRENT REPORTINGMONTH BOOK VALUE ON PETITION DATE Other Post-petition Liabilities Misc accrued expenses 13,819 Other Post-petition Liabilities Restricted Cash: Cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated into a separate account, such as an escrow account.
